Citation Nr: 1546158	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  09-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a higher initial disability rating for a back disorder, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for a bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus, to include as secondary to the non-service-connected bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to June 1970.  This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office in Buffalo, New York, denying service connection for bilateral hearing loss and tinnitus and denying the Veteran's request to reopen his previously denied claim of service connection for a back disorder. 

The Veteran appealed the October 2008 decision to the Board, which issued a June 2013 decision and remand that reopened the Veteran's back disorder claim and remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the evidence.  Thereafter, the AMC issued a July 2013 supplemental Statement of the Case (SSOC) whereby the bilateral hearing loss and tinnitus claims remained denied.  In addition, the AMC issued an August 2013 rating decision that granted service connection for a back disorder with an initial disability rating of 10 percent.  The Veteran subsequently filed a Notice of Disagreement (NOD) in August 2013 as to the initial disability rating for the back disorder. 

The issues of the Veteran's entitlement to service connection for tinnitus and a higher initial disability rating for a back disorder, currently evaluated as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's currently diagnosed bilateral hearing loss is attributable to the Veteran's active service or any incident of service. 



CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in April 2008.  The Veteran was notified of the evidence needed to substantiate his 
claims for service connection and that VA was responsible for obtaining military service records, records from VA medical centers (VAMCs), or records in the custody of other agencies, so long as the Veteran adequately identified those records and authorized VA to obtain those records.  The Veteran was also informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that the Veteran was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claims.  The RO has obtained the Veteran's service personnel and treatment records.  The Veteran also submitted private treatment records and statements regarding his claims.  The Veteran has not identified any additionally available evidence for consideration. 

VA has conducted medical inquiry in the form of VA compensation examination to substantiate the claim of service connection.  38 U.S.C.A. § 5103A.  The Veteran was afforded a VA examination in August 2008 to evaluate whether the Veteran currently has bilateral hearing loss and/or tinnitus and to determine the etiology of such.  

In addition, pursuant to the Board's June 2013 remand, the AMC was directed to either obtain an addendum opinion from the August 2008 examiner or schedule the Veteran for a VA audiological examination to determine the etiology of his currently diagnosed bilateral hearing loss and tinnitus, with particular consideration given to the Veteran's military occupational specialty (MOS) of Rifleman, as well as his presumed combat exposure and his military entrance and separation examinations.  The Veteran was thereafter afforded a VA audiological examination in July 2013, wherein the puretone threshold values in both of his ears were tested and the examiner also administered a speech discrimination examination using the Maryland CNC word list.  Moreover, the examiner reported that she reviewed the claims file, and based on that review, including the particular details identified in the remand directive from the Board, offered an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  In light of the fact that the examiner applied appropriate clinical tests, and explicitly discussed those details outlined in the Board's remand in her rationale, the Board finds that the AMC substantially complied with the Board's remand directives as to the bilateral hearing loss and tinnitus claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D 'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" as opposed to strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In recognition of these efforts by the RO and the AMC to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claims in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307.  Included within the purview of chronic diseases to which a presumption of service connection is applied is sensorineural hearing loss (SNHL), as it is considered an organic disease of the nervous system.  38 C.F.R. § 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran is determined to have engaged in combat and he or she asserts service connection for injuries or diseases incurred or aggravated in combat, 38 U.S.C.A. § 1154(b), as well as its implementing regulation, 38 C.F.R. § 3.304(d), eases the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  In such circumstances, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 


Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.).  Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

An overview of the case indicates that the Veteran filed his claim of entitlement to service connection for bilateral hearing loss in April 2008.  In an October 2008 rating decision, the RO denied service connection for bilateral hearing loss based on a review of the Veteran's service treatment records (STRs), private treatment records, and a VA examination report in August 2008.  The RO acknowledged that the Veteran had currently diagnosed bilateral hearing loss, but found no evidence that the disability was incurred in or resulted from service.  In addition, the RO relied on the Veteran's own statement at the VA examination that the onset of his hearing loss was sometime after military service. 

Subsequently, in November 2008, the Veteran filed a Notice of Disagreement in which he contended that his hearing loss actually began in service as the result of exposure to noise consistent with his military occupational specialty.  In a May 2009 SOC, the RO confirmed its denial of the bilateral hearing loss claim.  Thereafter, in a substantive appeal statement received in May 2009, the Veteran asserted that medical knowledge supports the proposition that his hearing loss could have been induced by exposure to noise during service even though that hearing loss did not manifest until after service.  

Pursuant to the Board's June 2013 appeal, the Veteran was afforded a new VA medical exam in July 2013 to provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  Although the VA examiner confirmed that the Veteran currently experienced bilateral hearing loss, she opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  Following receipt of this opinion, the AMC issued a SSOC in July 2013 in which it again confirmed the denial of the bilateral hearing loss claim. 

Moving on to the relevant evidence in the file, the Veteran's service personnel records show that he served on active duty from August 1968 to June 1970.  His military occupational specialty (MOS) was rifleman.  His STRs are silent as to any complaints, findings, treatment, or diagnoses relating to hearing loss. 

Audiometry on a service entrance examination in May 1968 indicates that puretone thresholds, in decibels, were:

			HERTZ
		500	1000	2000	3000	4000
RIGHT	0	0	0	N/A	5
LEFT		0	0	0	N/A	10

On a June 1970 separation examination audiometry puretone thresholds were:

      HERTZ
		500	1000	2000	3000	4000
RIGHT	10	5	0	5	5
LEFT		10	10	5	10	10

On the basis of the STRs alone, the Veteran did not meet any of the requirements for a finding of bilateral hearing loss under VA standards for hearing loss disability at the time of separation.  38 C.F.R. § 3.385 (2015).  The Board, however, recognizes that the Veteran's many service commendations, including the Purple Heart and the Combat Action Ribbon, as well as additional evidence in the claims file to include the Veteran's own statements, indicate that the Veteran was exposed to combat while serving in Vietnam.  Accordingly, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are applicable. 

Pursuant to the Federal Circuit's direction, in the case of a combat veteran, if the requirements of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are met, it is presumed that the asserted injury occurred.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  In addition, so long as the Veteran can establish that the disability he asserts incurred in service persisted in the years following active duty, it is also presumed that the disability underlying the is a result of the in-service combat injury.  However, under the direct language of 1154(b), the presumption can be rebutted by clear and convincing evidence to the contrary. 

Here, the Veteran stated in his November 2008 NOD and in an August 2013 statement that his bilateral hearing loss was a result of exposure to noise stemming from small arms fire, incoming mortar rounds, rocket attacks, incoming artillery, and C-4 explosions.  Although the Veteran's service records do not document specific instances of exposure to such noise, a lay witness such as the Veteran is competent to testify as to those things he observes with his own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, this military noise exposure is consistent with the Veteran's MOS as a rifleman.  The Board therefore accepts the occurrence of the noise exposure as described by the Veteran, pursuant to Reeves and 1154(b). 

As for whether this in-service noise exposure resulted in bilateral hearing loss in service, the Board notes that the Veteran's statements that he began to experience bilateral hearing loss during service are directly contradicted by the separation audiology exam, detailed above, as well as the Veteran's own failure to report any hearing loss during the separation exam.  Although the Veteran asserts that medical evidence supports the proposition that the symptoms of hearing loss can manifest several years after the initial noise exposure that caused the hearing loss, he does not cite to any actual literature to validate this assertion.  Moreover, the Veteran's own statements are directly refuted by his statement that the hearing loss began after service as reported by the VA examiner during the August 2008 audiology exam.  Of course, the Veteran is entitled to change his mind as to when he experienced symptoms of a disability such as hearing loss, but his later assertions lack credibility because they are inconsistent with the rest of the evidence of record, including his statements to the contrary in both VA audiological examinations.  
In light of the contradictory statements as to when the Veteran's hearing loss manifested itself, and direct medical evidence in the separation exam which demonstrates that his hearing loss did not manifest itself in-service to a degree necessary for a finding of service connection under 38 C.F.R. § 3.385, the Board finds that the presumption of in-service service incurrence does not apply as it is outweighed by clear and convincing evidence in the record that the Veteran's bilateral hearing loss manifested itself after service.  The preponderance of the evidence is therefore against a finding of direct service connection for bilateral hearing loss under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The Veteran was discharged from active service in June 1970.  The first documented diagnosis of bilateral hearing loss was in a July 2007 private audiology exam administered by Olean General Hospital, 37 years after discharge.  The Veteran did not bring his claim of service connection for bilateral hearing loss until April 2008.  He has not provided VA with any evidence of documented hearing loss prior to January 2011.  This medical record is persuasive evidence tending to demonstrate that there is no continuity of symptomatology after service. 

The Veteran's lay statements that he has experienced continuing symptoms of bilateral hearing loss following service can serve to overcome the lack of confirmatory medical evidence in the record.  In the August 2013 statement, the Veteran asserted that he had a hearing test as part of his employment with W.R. Case and Sons in Bradford, PA, and that the audiologist who administered the exam told him the test showed evidence of noise exposure to gunfire and explosions.  However, the Veteran has not furnished VA with any of the records that resulted from this hearing test.  In fact, there is no medical evidence in the claims file documenting a diagnosis of a hearing disability at any point between discharge and the first diagnosis in July 2007.  The absence of medical evidence of continuity of symptomatology coupled with the finding of no hearing loss under VA standards on the separation STR far outweighs the Veteran's assertion that his hearing loss began in service and gradually worsened.  See Buchanan v. Nicholson, 451 F.3d 1331 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Accordingly, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

Moreover, as it has not been established that the Veteran manifested bilateral hearing loss prior to his diagnosis via the January 2011 VA audiology examination, it is clear that the Veteran's particular case is well beyond the one year presumptive period for bilateral hearing loss as a chronic disease (again, categorized as an organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not established. 

The Board now considers whether service connection for bilateral hearing loss may be granted on the basis that the disability was first diagnosed after service pursuant to 38 C.F.R. § 3.303(d).  The previously referenced July 2007 audiogram by Olean General Hospital revealed the following pure tone thresholds:

      HERTZ
		500	1000	2000	3000	4000 
RIGHT	0	5	15	25	35
LEFT		5	10	20	30	40

This audiogram reflects hearing loss for VA purposes in the left ear only.  38 C.F.R. § 3.385 (2015).  

The Veteran was afforded a VA audiology exam in August 2008, which revealed the following pure tone thresholds:

      HERTZ
		500	1000	2000	3000	4000 
RIGHT	10	10	10	25	35
LEFT		5	10	20	35	50

The speech recognition score, using the Maryland CNC word list, was 100 percent in each ear.  Based on these results, the VA examiner diagnosed the Veteran with bilateral hearing loss. 

An October 2008 audiology exam by Great Lakes Otolaryngology P.C. revealed the following pure tone thresholds:

      HERTZ
		500	1000	2000	3000	4000 
RIGHT	10	10	20	35	35
LEFT		10	10	25	40	45

Based on the results of the audiology exam, the examiner (whose name is not discernible) diagnosed the Veteran with bilateral hearing loss.  The Board notes that the pure tone thresholds do not indicate hearing loss in the right ear for VA purposes under 38 C.F.R. § 3.385. 

The Veteran was afforded a second VA audiology exam in July 2013 which revealed the following pure tone thresholds:

      HERTZ
		500	1000	2000	3000	4000 
RIGHT	5	5	25	35	40
LEFT		15	10	25	40	50

The speech recognition score was 100 percent in each ear.  Based on these results, the VA examiner maintained the diagnosis of bilateral hearing loss.  Thus, there is definitive medical evidence of current bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.

With regards to the etiology of the Veteran's currently diagnosed bilateral hearing loss, the examiner who administered the October 2008 Great Lakes exam (again, identity undiscernible) speculated that the Veteran's currently diagnosed bilateral hearing loss is causally related to his military noise exposure.  Specifically, the examiner considered the Veteran's exposure to loud gunshot noise and the Veteran's tinnitus symptoms, noted as being present for fifteen years prior to the exam, and concluded that the Veteran's bilateral hearing loss "[m]ay be related to previous exposure to explosions and gun fire during Military Service."  No further rationale was offered for this opinion. 

The examiner who administered the July 2013 audiology exam opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  In coming to this conclusion, the examiner first noted that the Veteran had normal hearing bilaterally at discharge in 1970 with no significant change in thresholds compared to baseline examination in 1968.  As to the contention that the lack of documented hearing loss at discharge does not automatically discount the Veteran's claim of service connection, the examiner referred to a study by the Institute of Medicine which found no evidence supporting the premise that a service member who had normal hearing at separation could develop hearing loss at a later date that was causally related to military noise injury.  Furthermore, the examiner noted that the first documented complaint of hearing loss was in 2008, and she reported that the Veteran stated he began noticing his hearing loss five to six years prior to the date of the July 2013 exam.  In addition, the examiner pointed to the Veteran's extensive history of occupational and recreational noise exposure.  Finally, the examiner questioned the validity of the October 2008 Great Lakes opinion on the grounds that there is no indication the examiner reviewed the Veteran's STRs or considered the Veteran's history of occupational and recreational noise exposure. 

Where a probative medical opinion that discounts a veteran's assertion that an injury or disease is service connected is contradicted by a private medical opinion offered by the veteran, as it is here, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D 'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

On the one hand, the opinions offered by the VA examiner in the July 2013 VA audiology exam are supported by evidence in the Veteran's record as well as medical research.  A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (after relating medical testimony at issue to expert testimony used in federal court, the Court of Appeals for Veterans Claims [CAVC] referred to Federal Rule of Evidence 702 for guidance on evaluating the probative value of medical testimony and affirmed the Board's assignment of probative weight to a VA medical examiner who based her conclusions on a thorough review of the veteran's medical records as well as the results of several tests she administered.).  Here, not only did the VA medical examiner rely on the entrance and separation audiograms and the Veteran's medical history, her opinion is consistent with medical literature promulgated by the Institute of Medicine which supports the proposition that the Veteran's bilateral hearing loss is not linked to any military noise exposure. 

By contrast, the examiner in the October 2008 Great Lakes opinion does not indicate whether he/she reviewed the Veteran's service personnel and treatment records, and instead apparently relied solely on the Veteran's own statements in reporting that the Veteran was exposed to loud gun noise.  In addition, although it is not required that a doctor's opinion as to etiology be stated to an absolute certainty, service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102.  Accordingly, an opinion phrased in terms tantamount to "may" be related is an insufficient basis for an award of service connection.  See Bloom v. West, 13 App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provided the required degree of  medical certainty).  The October 2008 Great Lakes opinion, couched as it is in the speculative language "may be related...", cannot support the Veteran's claim of service connection, especially in light of the fact that it is not supported by medical literature and does not make reference to the Veteran's service treatment and personnel records.  

Thus, the Board finds that the opinion offered by the examiner in the July 2013 VA audiology exam is the most persuasive of the opinions of record and warrants the greatest probative weight on the issue at hand.  In conclusion, the preponderance of the evidence weighs against the Veteran's claim for service connection under 38 C.F.R. § 3.303(d).  

As the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking entitlement to service connection for bilateral hearing loss is denied.  


REMAND

In the August 2013 rating decision by the AMC, the Veteran was granted service connection for his back disorder with an initial disability rating of ten percent.  Thereafter, in August 2013, the Veteran filed a timely NOD contending that he has a current diagnosis of scoliosis which entitles him to a disability rating of 20 percent for his service-connected back disorder. 

The filing of a NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a SOC addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not issued the Veteran a SOC on the issue for which he has filed a NOD in August 2013. 

As an additional matter, the AMC continued the denial of the tinnitus claim in the July 2013 SSOC, on the grounds that the Veteran's STRs are negative for any complaints, findings, diagnoses, or treatment of tinnitus during service and because the Veteran stated that his tinnitus began ten to fifteen years prior to a private audiology exam in 2008, which is several years after service.  Subsequent to the issuance of the July 2013 SSOC, in August 2013, the Veteran submitted a statement from Dr. Andrzejewksi in which he offered an opinion as to the etiology of the Veteran's currently diagnosed tinnitus.  

Pursuant to the appellate scheme set forth in 38 U.S.C.A. § 7104(a), all evidence must be reviewed by the AOJ in order to avoid depriving the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Where evidence is received by the AOJ that is not duplicative of evidence already addressed by a previously issued SOC or SSOC, the AOJ must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1).  Furthermore, if the AOJ receives such evidence prior to the certification of the transfer of a case to the Board, an SSOC must be furnished to the Veteran and his representative, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2014).  As opposed to pertinent evidence that is submitted after certification of an appeal to the Board pursuant to 38 C.F.R. § 20.1304(c), there is no legal authority which allows for waiver of AOJ consideration of evidence that is submitted prior to certification.  

Here, the August 2013 private opinion from Dr. Andrzejewski was submitted prior to the AMC's recertification of the appeal to the Board in February 2014.  Accordingly, a remand is required so that an SSOC can be issued as to the Veteran's tinnitus claim. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran and his representative a SOC on the application for a higher initial rating for his service connected back disorder.  In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal after issuance of the SOC.

2. Furnish the Veteran and his representative a SSOC on the claim of entitlement to service connection for tinnitus, with specific consideration given to all pertinent evidence received since the August 2013 SSOC was issued. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


